Title: To John Adams from John Farmer, 20 July 1819
From: Farmer, John
To: Adams, John


				
					Respected Sir,
					Billerica, 20 July, 1819.
				
				The favour of your letter is most gratefully acknowledged. The information respecting the Bracket and Tompson families will add to what I have already received. I think it very probable that Capt. Joseph Tompson, one of the early settlers of this town, was a son of the minister whom you mention, or otherwise connected with the family. I conclude so from several circumstances. He wrote his name as Mr. Tompson of Braintree did, without an h. The names of his children correspond with that of the minister, and those in Harvard Catalogue under the year 1659 and 1662, who might have been sons of the minister. He was born about the year 1639, three years after the minister arrived in this country. These circumstances are not conclusive though they may support my suggestion. This venerable man, having been for many years an Instructor of  youth, a selectman, town clerk, a deacon of the church, representative to the General court and Captain of militia in this town, died in 1732, at the advanced age of 93. There were two of the Brackets here at an early period. John, son of Capt. Richard Bracket, died in 1686. Peter, perhaps his brother, lived here several years. Several of the early settlers here were married by Mr. Peter Bracket of Braintree.The Plan of Capt. Adam’s Farm I have found, which I enclose and beg you to accept it. It is not done in the best style of some of Capt. Danforth’s plans. It appears to have two dates, 1664 and 1695. The first may refer to the time the farm was located; the second to the time the bounds were renewed. The Memoir of Billerica I sent by the same gentleman who took the letter. I have another copy which I will send the first opportunity.With considerations of sincere respect, / Your obedient & very humble servant, 
				
					John Farmer
				
				
			